Appeal by the defendant from two judgments of the County Court, Suffolk County (Rohl, J.), the first rendered January 22, 1985, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 546/84, upon a jury verdict, and imposing sentence as a persistent felony offender to an indeterminate term of 25 years to life imprisonment, and the second rendered February 21, 1985, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 547/84, upon his plea of guilty, and imposing sentence of an indeterminate term of 5 to 10 years’ imprisonment.
Ordered that the judgment under indictment No. 546/84 is modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of 15 years to life imprisonment. As so modified, that judgment is affirmed; and it is further,
Ordered that the judgment under indictment No. 547/84 is affirmed.
Viewed in a light most favorable to the People (see, People v Bauer, 113 AD2d 543, 548), the evidence adduced at the jury trial demonstrates that on November 3, 1983, the defendant sold heroin to a police officer while the latter was acting as an undercover agent. We therefore find a sufficient basis in the record to sustain the conviction of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) under indictment No. 546/84. However, we find the sentence imposed on this conviction excessive to the extent indicated.
The defendant’s remaining contention that the court erroneously denied the request to charge the jury with respect to criminal possession of a controlled substance in the third degree is without merit. Thompson, Brown and Eiber, JJ., concur.